IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-21142
                        Conference Calendar



CARLOS R. RIVERA,

                                           Plaintiff-Appellant,

versus

GARY L. JOHNSON, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION; BELINGER, Warden; J. BARROT; MR. TAYLOR;
J. NORRIS, Mr.; MR. DIXON; MR. HENDERSON; K. RAMSEY,,

                                           Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-97-CV-2996
                       --------------------

                         October 19, 1999

Before JONES, SMITH, and STEWART, Circuit Judges.

PER CURIAM:*

     Carlos R. Rivera, Texas prisoner number 431906, appeals the

district court’s dismissal of his complaint against Texas

Department of Criminal Justice (TDCJ) Director Gary Johnson, TDCJ

Warden Belinger, and six TDCJ employees.    Rivera’s motion for

appointment of appellate counsel is DENIED.

     Rivera alleged in the district court that he was charged

with a disciplinary violation in retaliation for his report of


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 98-21142
                                -2-

misconduct by prison officers and that he was convicted of the

charge in a disciplinary proceeding which violated his right to

procedural and substantive due process.   Rivera sought

compensatory and punitive damages, the restoration of his prior

inmate status and forfeited good time credits, and injunctive

relief.

     Rivera’s arguments concerning the constitutionality of the

prison disciplinary proceeding are not cognizable under 42 U.S.C.

§ 1983 because favorable action on his claims would render his

disciplinary conviction invalid.    Clarke v. Stalder, 154 F.3d
186, 189 (5th Cir. 1998)(en banc), cert. denied, 119 S. Ct. 1052

(1999); see Edwards v. Balisok, 520 U.S. 641, 648-49 (1997).      To

the extent that Rivera seeks restoration of his good time

credits, his sole remedy sounds in habeas corpus.    Balisok, 520
U.S. at 643-44; Preiser v. Rodriguez, 411 U.S. 475, 500 (1973).

Rivera has no constitutional right protecting him against a

change in custody classification.   See Moody v. Baker, 857 F.2d
256, 257-58 (5th Cir. 1988).   Rivera has abandoned his claims for

injunctive relief by failing to argue them on appeal.     Brinkmann

v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th

Cir. 1987); FED. R. APP. P. 28(a)(6).

     Rivera admits that he committed the conduct on which the

disciplinary conviction was based; therefore, he has failed to

establish that he would not have been convicted in the absence of

a retaliatory motive.   Woods v. Smith, 60 F.3d 1161, 1164 (5th

Cir. 1995); see Johnson v. Rodriguez, 110 F.3d 299, 310 (5th

Cir.), cert. denied, 118 S. Ct. 559 (1997).
                           No. 98-21142
                                -3-

     Accordingly, the district court’s dismissal of the complaint

is AFFIRMED.

     AFFIRMED.   MOTION FOR APPOINTMENT OF COUNSEL DENIED.